NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted August 17, 2011
                                   Decided August 17, 2011

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10‐3047

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Western District of Wisconsin.

       v.                                        No. 10‐CR‐91‐WMC‐01

DANIEL SANDOVAL‐VELASQUEZ,                       William M. Conley,
     Defendant‐Appellant.                        Chief Judge.

                                          O R D E R

       Daniel Sandoval‐Velasquez, a citizen of Mexico, was arrested when federal agents
caught him using his brother’s identification in order to work for a cheese producer in
Darlington, Wisconsin. Because he had been previously removed from the United States
following an aggravated felony drug conviction, he was charged with illegal reentry, 8
U.S.C. § 1326(a). He agreed to plead guilty and the government moved to lower his
guidelines’ offense level for acceptance of responsibility, see U.S.S.G. § 3E1.1(b). The court
granted the motion, and sentenced Sandoval‐Velasquez to 46 months’ imprisonment, the
bottom of the calculated guidelines range of 46 to 57 months (based on a total offense level
of 21 and a criminal history category of III). 
No. 10‐3047                                                                                   Page 2  

        Sandoval‐Velasquez filed a notice of appeal, but his appointed lawyer moves to
withdraw on the ground that the case is frivolous. See Anders v. California, 386 U.S. 738
(1967). Sandoval‐Velasquez has not responded to counsel’s submission, which is facially
adequate. See CIR. R. 51(b), United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
Counsel verified that Sandoval‐Velasquez does not want his guilty plea set aside and thus
appropriately omits possible challenges to the plea colloquy or the voluntariness of the plea.
See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002). 

        Counsel does consider challenging the substantive reasonableness of Sandoval‐
Velasquez’s sentence, but as counsel notes, the district court chose a sentence within the
guidelines range and we would presume that sentence to be reasonable. See Rita v. United
States, 551 U.S. 338, 351‐52 (2007); United States v. Portman, 599 F.3d 633, 636 (7th Cir. 2010).
At sentencing, Sandoval‐Velasquez argued that a within‐guidelines sentence was
unreasonable because the guidelines’ calculation overstated the seriousness of his criminal
record, which, he said, contained merely a single conviction “in an otherwise law‐abiding
history.” But the district court rejected that argument because his prior crime was not an
isolated indiscretion — he sold cocaine to an undercover officer on at least 3 occasions and
in large quantities (the last sale was for over $11,000). The court also dismissed Sandoval‐
Velasquez’s characterization of his history as “otherwise law‐abiding”: he also had a prior
conviction for driving under the influence, his wife was arrested for distributing drugs
following an extended visit with him in Mexico, and he illegally re‐entered the United
States while he was still on supervised release for his federal drug crime. The court
reasoned that 46 months was an appropriate term of imprisonment based on Sandoval‐
Velasquez’s history of criminal activity and the serious nature of the crime of illegal reentry.
The court’s explanation was adequate, and § 3553(a) requires no more. See United States v.
Kilgore, 591 F.3d 890, 893 (7th Cir. 2010).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.